DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 17th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Interpretation
Claims 17-20 are being interpreted as valid under 101 since paragraph 0160 limits computer-readable media to being non-transitory media.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marathe et al. [US2012/0158659]. Marathe teaches host based software block level replication using metadata indicating changed data objects at source and secondary nodes.

Regarding claims 1, 11, and 17, Marathe teaches a method of replicating data from a first storage system to a second storage system [Marathe paragraph 0052, first lines “…a periodic replication operation as implemented between the primary node (e.g., at the primary site) and the secondary node (e.g., at the secondary site) including snapshots s1 and s2…”], comprising: 
taking a first snapshot of a first logical storage unit on the first storage system [Marathe paragraph 0068, first lines “…Then the very first snapshot of vp, on the primary site is taken at t1, which is s1…”], the first logical storage unit including a plurality of logical storage elements [Marathe paragraph 0007, first lines “…Data storage required for applications such as file systems and databases are typically allocated from one or more storage devices that are maintained as a "volume". The "volume" may serve as a logical interface used by an operating system to access data stored on one or more storage media using a single instance of a file system…”]; 
for at least a first logical storage element of the logical storage unit [Marathe figure 2, feature 210 “LUN 1”], determining if first snapshot metadata of the first snapshot references first data that also is referenced for the at least first logical storage element by second snapshot metadata of a most recent previous snapshot of the logical storage unit [Marathe paragraph 0018, last lines “…The method further includes identifying changed data objects out of the set of data objects from the replication source node that have been modified during a time period between a first time and a subsequent second time. Metadata indicating the changed data objects from the replication source node is transmitted to the secondary node…”]; 
sending from the first storage system to the second storage system a replication instruction [Marathe paragraph 0046, middle lines “…First, replication is set up between LUNS L1 (e.g., in storage array 210) and L2 (e.g., in storage array to 11)…”], wherein, if the first data is not also referenced by the second snapshot metadata, the replication instruction specifies the first logical element and first data [Marathe paragraph 0048, first lines “…For subsequent iterations of the replication process, another change tracking object (S1) is created on the primary volume to track changes happening to the volume. The changes are recorded using the metadata 230. Replication is subsequently stopped and another change tracking object (S2) is created on the primary volume to track changes happening to the volume…”]; and applying the replication instruction on the second storage system [Marathe paragraph 0048, last lines “…changes that may have occurred on the snapshot are also considered during the synchronization. The snapshot is then re-created, and replication is resumed…”].

Regarding claims 2 and 12, as per claim 1, Marathe teaches determining if the first snapshot metadata references first data that also is referenced by the second snapshot metadata includes determining if the first snapshot metadata references a first physical storage location that also is referenced for the at least first logical element by the second snapshot metadata [Marathe paragraph 0018, last lines “…The method further includes identifying changed data objects out of the set of data objects from the replication source node that have been modified during a time period between a first time and a subsequent second time. Metadata indicating the changed data objects from the replication source node is transmitted to the secondary node. A snapshot is then generated at the second time on the secondary node by using the metadata…” and paragraph 0056-0058, most lines “…send information about the set of changed block address ranges (e.g., metadata) to the secondary site early during the replication process. This metadata enables the secondary node to mount one or more applications onto the unfinished replicated volume…”].

Regarding claims 3 and 13, as per claim 1, Marathe teaches a second logical storage unit on the second storage system is a remote replica of the first logical storage unit [Marathe paragraph 0003, first lines “…Periodic replication is one technique utilized to minimize data loss and improve the availability of data in which a point-in-time copy of data is replicated and stored at one or more remote sites or nodes…”], and wherein applying the replication instruction on the second storage system includes: 
accessing metadata of the second logical storage unit that specifies a physical storage location on the second storage system for current data of the second logical storage unit [Marathe paragraph 0057, most lines “…si and sj are the snapshots taken at time ti and tj, respectively, and Mij is the set of block addresses whose blocks are updated between time ti and tj, where j&gt;i. Let Dij be the set of data blocks (i.e., the content) referred by Mij. Mij can be derived from Dij. For example, Dij can be implemented as a stream of change records each of which contains an address, length, and data field whereas Mij can be stream of change records each of which contains an address and length field. It should be appreciated that the number of bytes required to store or transfer for Mij can be easily three orders of magnitude smaller than that for Dij. Therefore, Mij can be transferred quickly to a secondary site…”]; and 
storing the first data at the physical storage location [Marathe paragraph 0011, last lines “…A snapshot is then generated at the second time on the secondary node by using the metadata…”].

Regarding claims 4 and 14, as per claim 1, Marathe teaches a second logical storage unit on the second storage system is a remote replica of the first logical storage unit [Marathe paragraph 0003, first lines “…Periodic replication is one technique utilized to minimize data loss and improve the availability of data in which a point-in-time copy of data is replicated and stored at one or more remote sites or nodes…”], and wherein the method further comprises: 
after applying the replication instruction on the second storage system, taking a snapshot of the second logical storage unit on the second storage system [Marathe paragraph 0069-0070, most lines “…The primary node then transfers M01 to the secondary node. Upon noticing the transfer of M01 the secondary creates the first snapshot of vr which is called s1 too since it will be synchronized with the s1 on the primary. The reason for establishing a snapshot relation between vr and s1 on the secondary site is to allow s1 to be rolled forward to vr when s1 is fully synchronized. When M01 is completely transferred, a writable snapshot of s1 is taken on the secondary site, which is denoted by s1w…”].

Regarding claims 5 and 15, as per claim 1,Marathe teaches for each of one or more logical storage units on the first storage system that are members of a snapshot group [Marathe figure 6, feature Vp and S1,S2, and S3], including the first logical storage unit [Marathe figure 6, feature Vp], taking a respective snapshot of the logical storage unit [Marathe figure 6, feature S1], including the first snapshot of the first logical storage unit [Marathe figure 6, feature S1]; and 
for each of one or more logical storage units, determining if, for any of the logical storage elements of the logical storage unit, snapshot metadata of the respective snapshot data of the logical storage unit references data that also is referenced for the logical storage element by snapshot metadata of a most recent previous snapshot of the respective logical storage unit of the logical storage element [Marathe paragraph 0018, last lines “…The method further includes identifying changed data objects out of the set of data objects from the replication source node that have been modified during a time period between a first time and a subsequent second time. Metadata indicating the changed data objects from the replication source node is transmitted to the secondary node…”], 
wherein, for any logical storage element of the one or more logical storage units for which the data is not also referenced by the snapshot metadata of a most recent previous snapshot of the respective logical storage unit of the logical storage element, the replication instruction specifies the first logical storage element and the data [Marathe figure 6, S1-S3, and D01-D03].

Regarding claim 6 and 16, as per claim 1, Marathe teaches the first storage system receiving an acknowledgement from the second storage system that the application of the replication instruction has been performed; and in response to receiving the acknowledgement, taking a second snapshot of the first logical storage unit on the first storage system [Marathe paragraph 0019, last lines “…The snapshot manager module transmits metadata indicating the changed data objects from the replication source node to the secondary node, and acknowledges the generating of a snapshot at the second time on the secondary node based on the metadata…”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe et al. [US2012/0158659] in view of Raichstein et al. [US2012/0089572]. Marathe teaches host based software block level replication using metadata indicating changed data objects at source and secondary nodes. Raichstein teaches automated and self-adjusting data protection driven by business and data activity events.

Regarding claim 7 and 18, as per claim 1, Marathe teaches the first logical storage unit is one of one or more logical storage units configured as members of a group [Marathe paragraph 0007, first lines “…Data storage required for applications such as file systems and databases are typically allocated from one or more storage devices that are maintained as a "volume". The "volume" may serve as a logical interface used by an operating system to access data stored on one or more storage media using a single instance of a file system…”], wherein the steps of taking a first snapshot, determining, sending and applying are performed for each member of the group [Marathe figure 9, all steps], the method further comprising: 
taking snapshots for implementing remote replication on the first storage system at a first predefined frequency [Marathe paragraph 0050, all lines “…that replication process that occurs between the primary node and the secondary node can be synchronous, asynchronous or periodic/episodic…”]; 
Marathe fails to explicitly teach defining a first threshold corresponding to resource utilization by the snapshots on the first storage system; determining when the first threshold has been exceeded on the first storage system; and in response to determining that the first threshold has been exceeded, reducing the first predefined frequency. 
However, Raichstein does teach defining a first threshold corresponding to resource utilization by the snapshots on the first storage system [Riachstein paragraph 0028, all lines “…This is the threshold value upon which a decision may be made for whether to continue, initiate, or alter a current backup operation…” and paragraph 00024, last lines “…large amounts of changed data or large numbers of I/O transactions may result in backup operations being performed outside the normal time-based backups…”]; determining when the first threshold has been exceeded on the first storage system [Raichstein claim 1, last lines “…performing the backup operations in the storage system responsive to meeting or exceeding the change rate objective value…”]; and in response to determining that the first threshold has been exceeded, reducing the first predefined frequency [Raichstein paragraph 0016, middle lines “…a data backup schedule may be modified by the various techniques of the present invention to occur more or less frequently on the basis of other relevant factors…” and paragraph 0018, middle lines “…when data change activities slow down or stop, backup operations might be performed less frequently, thus preserving system resources…”]. 
Marathe and Raichstein are analogous arts in that they both deal with creating data backups.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marathe’s snapshot based on metadata changes with Raichstein’s teachings of dynamically adjusting the snapshot frequency for the benefit of improving data protection methods by adjusting the frequency of backups based on changing environment conditions, and may also be event-based and tied directly to business events and data activity [Raichstein paragraph 0017, middle lines “…improved data protection methods that may be time-based, adjustable based on changing environment conditions, and may also be event-based and tied directly to business events and data activity…”].

Regarding claims 8 and 19, as per claim 1, Marathe teaches defining a second threshold corresponding to the resource utilization [Riachstein paragraph 0028, all lines “…This is the threshold value upon which a decision may be made for whether to continue, initiate, or alter a current backup operation…”(The examiner has determined all thresholds have two 3 states, over, under, and equal. So over a threshold and under and threshold can be considered two thresholds and thus read on the second threashold.)] and after the first predefined frequency has been reduced: determining when the resource utilization has passed below the second threshold, and in response to determining that the resource utilization has passed below the second threshold, increasing the first frequency [Raichstein paragraph 0016, middle lines “…a data backup schedule may be modified by the various techniques of the present invention to occur more or less frequently on the basis of other relevant factors…” and paragraph 0018, middle lines “… As data change activities increase, the frequency of data backup operations may increase…”].

Regarding claim 9, as per claim 1, Raichstein teaches the resource utilization is physical storage consumption by snapshot data of the snapshots on the first storage device [Raichstein paragraph 00024, last lines “…large amounts of changed data or large numbers of I/O transactions may result in backup operations being performed outside the normal time-based backups…”].

Regarding claim 10 and 20 , as per claim 1, Marathe teaches the first logical storage unit is one of one or more logical storage units configured as members of a group [Marathe paragraph 0007, first lines “…Data storage required for applications such as file systems and databases are typically allocated from one or more storage devices that are maintained as a "volume". The "volume" may serve as a logical interface used by an operating system to access data stored on one or more storage media using a single instance of a file system…”], wherein the steps of taking a first snapshot, determining, sending and applying are performed for each member of the group [Marathe figure 9, all steps], the method further comprising: 
Raichstein teaches defining a frequency at which snapshots are taken for the first logical storage unit on the first storage based on a desired recovery point objective for first logical storage unit [Raichstein paragraph 0039, first lines “…Two important concepts relevant to the data protection and recovery solutions disclosed herein are commonly known as Recovery Time Objectives (RTO) and Recovery Point Objectives (RPO). Recovery Time Objectives specify how quickly a business needs to recover lost data. Recovery Point Objectives specify how far back in time a business can afford to lose data. RTO and RPO are both typically implemented as time-based objectives…” and last lines “…A Change Rate Objective provides improvements over the use of RTO and RPO, to allow recognition and response to increased data change activity or increased transaction activity with an increased frequency of data backup operations…”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsushima et al. [US2010/0238507]	Matsushima teaches scheduling snapshots.
Shimada et al. 	[US2017/0010941]	Shimada teaches adjusting backup schedules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139